
	
		II
		111th CONGRESS
		2d Session
		S. 3500
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 16, 2010
			Mr. Brown of Ohio (for
			 himself, Mr. Franken, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide funds to States, units of
		  general local government, and community-based organizations to save and create
		  local jobs through the retention, restoration, or expansion of services needed
		  by local communities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Local Jobs for America
			 Act.
		ILocal Community Jobs
			101.Stabilization funding for local
			 jobsFrom the amount
			 appropriated under section 111, the Secretary, acting through the Employment
			 and Training Administration of the Department of Labor and in consultation with
			 the Secretary of Housing and Urban Development, shall provide funds to States,
			 units of general local government, and community-based organizations to save
			 and create local jobs through the retention, restoration, or expansion of
			 services needed by local communities.
			102.Allotment formula
				(a)Reservations by the SecretaryOf the amount appropriated under section
			 111 for each fiscal year, the Secretary may reserve—
					(1)not more than 1 percent to administer this
			 title; and
					(2)not more than 0.5 percent to award grants,
			 on a competitive basis, to Indian tribes for purposes of this title.
					(b)Making funds available for allotment by the
			 SecretaryOf the amounts
			 appropriated under section 111 and not reserved under
			 subsection (a), the Secretary shall make
			 available for allotment the amounts for each fiscal year as follows:
					(1)70 percent to entitlement communities, of
			 which the Secretary shall make available for allotment—
						(A)25 percent to each entitlement community in
			 an amount which bears the same ratio to the total amount made available under
			 this subparagraph as the population of the entitlement community bears to the
			 total population of all entitlement communities;
						(B)25 percent to each entitlement community in
			 an amount which bears the same ratio to the total amount made available under
			 this subparagraph as the extent of poverty in the entitlement community bears
			 to the extent of poverty in all entitlement communities; and
						(C)50 percent to each entitlement community in
			 an amount which bears the same ratio to the total amount made available under
			 this subparagraph as the number of unemployed individuals in the entitlement
			 community bears to the total number of unemployed individuals in all
			 entitlement communities.
						(2)30 percent to States, of which the
			 Secretary shall make available for allotment—
						(A)25 percent to each State in an amount which
			 bears the same ratio to the total amount made available under this subparagraph
			 as the population of the State bears to the total population of all
			 States;
						(B)25 percent to each State in an amount which
			 bears the same ratio to the total amount made available under this subparagraph
			 as the extent of poverty in the State bears to the extent of poverty in all
			 States; and
						(C)50 percent to each State in an amount which
			 bears the same ratio to the total amount made available under this subparagraph
			 as the number of unemployed individuals in the State bears to the total number
			 of unemployed individuals in all States.
						(c)Reservation and allotments by
			 states
					(1)ReservationOf the amount of funds allotted to a State
			 under subsection (b)(2) for each fiscal year, a State may reserve not more than
			 2 percent for administrative purposes.
					(2)Allotments by States
						(A)In generalA State shall provide all of the funds
			 allotted to the State under subsection (b)(2) that are not reserved under
			 paragraph (1) as follows:
							(i)Not more than 50 percent of the funds to
			 units of general local government located in nonentitlement areas of the State
			 to continue to provide employee compensation to employees employed by the unit,
			 as of the date of enactment of this Act, in positions that—
								(I)provide local public services for the unit;
			 and
								(II)would otherwise be terminated or reduced as
			 a result of fiscal constraints of such unit.
								(ii)Not more than 50 percent of the remainder
			 of the funds (after allotting funds under clause (i)) to community-based
			 organizations to employ individuals newly hired or employed under a contract
			 entered into after the date of enactment of this Act to provide services or
			 functions that are not customarily provided by a unit of general local
			 government located in a nonentitlement area of the State where such services or
			 functions will be provided by the organization.
							(iii)All of the remainder of the funds (after
			 allotting funds under clauses (i) and (ii)) to units of general local
			 government located in nonentitlement areas of the State to provide employee
			 compensation to individuals newly hired to carry out the local public services
			 described in subclauses (I) and (II) of section 103(c)(1)(B)(i) for the
			 unit.
							(B)AllotmentsIn allotting funds under subparagraph (A)
			 for a fiscal year, a State shall—
							(i)provide to units of general local
			 government and community-based organizations located in a non-entitlement area
			 of a Congressional district of the State not less than an amount of funds that
			 bears the same ratio to the total amount made available to be allotted to the
			 State under subsection (b)(2) for such fiscal year as the population of the
			 nonentitlement area of the Congressional district bears to the total population
			 of all nonentitlement areas of the State;
							(ii)if the total amount of funds allotted by
			 the Secretary to a State under subsection (b)(2) on behalf of units of general
			 local government and community-based organizations located in the
			 nonentitlement area of a Congressional district of the State is less than the
			 amount to be provided to the units and organizations under clause (i) for such
			 fiscal year, provide to the units and organizations an amount of funds equal to
			 the amount of funds so allotted for such fiscal year; and
							(iii)consult with local elected officials from
			 among units of general local government located in nonentitlement areas of such
			 State in determining the method of allotment of such funds.
							(d)Rule for providing funds to community-Based
			 organizationsIn providing
			 funds under this Act to community-based organizations, a unit of general local
			 government or State shall, to the extent practicable, give priority to
			 community-based organizations that will provide services or functions in
			 accordance with this Act to—
					(1)public use microdata areas that have a
			 poverty rate of 12 percent or more; or
					(2)units of general local government that have
			 an unemployment rate that is 2 percent higher than the national unemployment
			 rate.
					103.Uses of funds by units of general local
			 government and community-based organizations
				(a)Entitlement CommunitiesOf the amount of funds received under
			 section 102(b)(1) for each fiscal year, a unit of general local government that
			 is an entitlement community—
					(1)may use not more than 5 percent for
			 administrative purposes;
					(2)may use not more than 50 percent of the
			 remainder of such funds (after using the funds pursuant to paragraph (1)) to
			 continue to provide employee compensation to employees employed by the unit, as
			 of the date of enactment of this Act, in positions that—
						(A)provide local public services for the unit;
			 and
						(B)would otherwise be terminated or reduced as
			 a result of fiscal constraints of such unit;
						(3)may provide not more than 50 percent of the
			 remainder of such funds (after using the funds pursuant to paragraphs (1) and
			 (2)) to community-based organization to employ individuals newly hired or
			 employed under a contract entered into after the date of enactment of this Act
			 to provide services or functions that are not customarily provided by the unit,
			 of which—
						(A)not less than 93 percent shall be used to
			 provide employee compensation to such individuals;
						(B)not more than 5 percent may be used by the
			 organization for supportive services; and
						(C)not more than 2 percent may be used by the
			 organization for administrative purposes; and
						(4)shall use all of the remainder of such
			 funds (after using the funds pursuant to paragraphs (1) through (3)), to the
			 extent that the unit determines that it has a need for additional employees, to
			 provide employee compensation to individuals newly hired by the unit to carry
			 out the local public services described in subclauses (I) and (II) of
			 subsection (c)(1)(B)(i) for the unit.
					(b)Nonentitlement areasOf the amount of funds received under
			 section 102(b)(2) for each fiscal year—
					(1)a unit of general local government that is
			 located in a nonentitlement area of a State—
						(A)may use not more than 2 percent for
			 administrative purposes; and
						(B)shall use all of the remainder of such
			 funds (after using the funds pursuant to subparagraph (A)) to provide employee
			 compensation to individuals described in clause (i) or (iii) of section
			 102(c)(2)(A), as determined by the State; and
						(2)a community-based organization—
						(A)shall use not less than 93 percent to
			 provide employee compensation to individuals described in section
			 102(c)(2)(A)(ii);
						(B)may use not more than 5 percent for
			 supportive services; and
						(C)may use not more than 2 percent for
			 administrative purposes.
						(c)Funded Positions; Consultation by chief
			 executive officers
					(1)Funded positions
						(A)Full-time, full-year employment
							(i)In generalAn individual hired under this title by a
			 unit of general local government or community-based organization shall fill a
			 position that offers full-time, full-year employment.
							(ii)DefinitionsFor purposes of this subparagraph—
								(I)the term full-time when used
			 in relation to employment has the meaning already established or, if the
			 meaning has not been established, determined to be appropriate for purposes of
			 this title, by the unit of general local government or community-based
			 organization hiring an individual under this title; and
								(II)the term full-year when used
			 in relation to employment means a position that provides employment for a
			 12-month period, except that in the case of a position that provides a service
			 required by a unit or organization for only the duration of a school year, the
			 term means a position that provides employment for such duration.
								(B)Services for unitsAn individual hired under this
			 title—
							(i)by a unit of general local government,
			 shall fill a position to assist the unit in—
								(I)restoring local public services terminated
			 within the preceding 5 years;
								(II)expanding existing local public services;
			 or
								(III)retaining local public services that would
			 otherwise be reduced as a result of the fiscal constraints of such unit;
			 or
								(ii)by a community-based organization, shall
			 fill a position to provide services or functions that are not customarily
			 provided by a unit of general local government where such services or functions
			 will be provided by the organization.
							(2)Consultation by Chief executive
			 officersA chief executive
			 officer of a unit of general local government shall consult with the local
			 community and labor organizations representing employees of such unit in
			 determining the positions that should be funded under this title for such unit
			 for each fiscal year.
					104.Statements of need; approval and allotment
			 of funds
				(a)Submission of statements; Notice of
			 Allotment and Intent
					(1)In general
						(A)Notice of AllocationThe Secretary shall post on a publicly
			 accessible Internet Web site of the Department of Labor, the total amount of
			 funds made available for allotment under this title for a fiscal year to each
			 unit of general local government that is an entitlement community and each
			 State that is eligible to receive funds under this title for such fiscal
			 year.
						(B)SubmissionIn order to receive funds under this title
			 for a fiscal year for which funds are available to carry out this title, a unit
			 of general local government, community-based organization, or a State shall
			 submit a statement in accordance with paragraph (2) or (3), as applicable,
			 certifying the information described in subsection (b) for such fiscal
			 year.
						(C)Notice of Intent
							(i)In generalSeven days prior to the submission of a
			 statement under subparagraph (B), a unit of general local government that is an
			 entitlement community or State shall publish public notice of the intent to
			 submit a statement under such subparagraph, which includes a copy of the
			 statement.
							(ii)Internet Web siteIn publishing public notice under clause
			 (i), a unit of general local government or State shall post the notice and
			 information described in such clause on a publicly available Internet Web site
			 of the unit or State, as applicable.
							(2)Entitlement communities
						(A)Statements from unitsIn order to receive funds under this title
			 for a fiscal year for which funds are available to carry out this title, a unit
			 of general local government that is an entitlement community shall submit to
			 the Secretary, at such time and in such manner as determined by the Secretary,
			 a statement that certifies the information described in
			 subsection (b)—
							(i)with respect to such unit for such fiscal
			 year; and
							(ii)with respect to the community-based
			 organizations the unit plans to fund, using funds the unit receives under this
			 title, for such fiscal year.
							(B)Statements from Community-based
			 organizationsIn order to
			 receive funds for a fiscal year from a unit of general local government that is
			 an entitlement community receiving funds for such fiscal year under this title,
			 a community-based organization shall submit to a unit of general local
			 government that is an entitlement community, at such time and in such manner as
			 determined by the unit, a statement certifying the information described in
			 subsection (b) with respect to such organization for such fiscal year.
						(3)Nonentitlement areas
						(A)Statement from units and
			 organizationsIn order to
			 receive funds for a fiscal year from a State receiving funds for such fiscal
			 year under this title, a unit of general local government that is located in a
			 nonentitlement area of the State, or a community-based organization, shall
			 submit to the State, at such time and in such manner as determined by the
			 State, a statement certifying the information described in subsection
			 (b)—
							(i)with respect to such unit for such fiscal
			 year; or
							(ii)with respect to such organization for such
			 fiscal year.
							(B)Statements from statesAfter reviewing the statements received
			 under subparagraph (A) for a fiscal year, a State shall submit to the
			 Secretary, at such time and in such manner as determined by the Secretary, a
			 statement certifying the information described in subsection (b) with respect
			 to the units of general local government and community-based organizations that
			 the State plans to fund, using funds the State receives under this title, for
			 such fiscal year.
						(b)Information certifiedA statement submitted under subsection (a)
			 shall certify, with respect to a unit of general local government or
			 community-based organization, as applicable, the following information:
					(1)The amount of funds requested by such unit
			 or organization.
					(2)The number of individuals who will receive
			 employee compensation with such funds.
					(3)The job titles of, and the amount of
			 employee compensation and the employers (units or organizations) for, the
			 positions that will be filled by the individuals.
					(4)Whether the positions will—
						(A)in the case of employment with a unit,
			 assist in retaining, restoring, or expanding an existing local public service;
			 or
						(B)in the case of employment with an
			 organization, provide services or functions that are not customarily provided
			 by a unit that is an entitlement community, or a unit located in a
			 nonentitlement area of a State, where such services or functions will be
			 provided by the organization.
						(5)The estimated date of hiring for the
			 positions.
					(6)A statement documenting the need for the
			 services to be carried out by the individuals hired for the positions.
					(7)In the case of a unit that desires to use
			 funds received under this title to continue to provide employee compensation
			 for existing employees of the unit in accordance with section 102(c)(2)(A)(i)
			 or 103(a)(2), a statement documenting the fiscal constraints of the unit that
			 would result in the termination or reduction of the positions of such
			 employees.
					(8)A description of the unit’s or
			 organization’s plan to target recruitment efforts for positions funded under
			 this title in accordance with section 105(b).
					(9)An assurance by the unit or organization
			 that the unit or organization will comply with all provisions of this
			 title.
					(10)An assurance by the unit or organization
			 that the unit or organization will comply with all applicable Federal, State,
			 and local labor laws, including laws concerning wages and hours, labor
			 relations, family and medical leave, occupational safety and health, and
			 nondiscrimination.
					(c)Approval and allotment of funds
					(1)Entitlement communitiesWithin 30 days after receipt of a statement
			 submitted under subsection (a)(2)(A) by a unit of general local government that
			 is an entitlement community, the Secretary shall allot to the unit the amount
			 of funds requested by the unit for a fiscal year, not to exceed the total
			 amount of funds available to be allotted under section 102(b)(1) to the unit
			 for such fiscal year.
					(2)Nonentitlement areas
						(A)Approval by the secretaryWithin 90 days after receipt of a statement
			 submitted under subsection (a)(3)(B) by a State with respect to a unit of
			 general local government located in a nonentitlement area, or a community-based
			 organization to provide services or functions that are not customarily provided
			 by a unit of general local government located in a nonentitlement area where
			 such services or functions will be provided by the organization, for a fiscal
			 year, the Secretary shall allot to the State the amount of funds requested by
			 the State for such unit or organization for such fiscal year, not to exceed the
			 total amount of funds available to be allotted under section 102(b)(2) to the
			 State for such fiscal year.
						(B)State allotment of fundsNot later than 45 days after receiving an
			 allotment of funds from the Secretary under subparagraph (A), the State shall
			 allot, in accordance with section 102(c)(2), all of the funds to the unit or
			 organization for which such funds were provided by the Secretary under
			 subparagraph (A).
						(3)Withheld
			 fundsNotwithstanding paragraphs
			 (1) and (2), any funds under this title withheld pursuant to a grievance filed
			 under section 110(b) shall be withheld until such grievance is resolved.
					(d)Reallotment of funds
					(1)UnitsThe funds made available for allotment
			 under this title for a fiscal year for a unit of general local government that
			 is an entitlement community that does not submit, within 6 months after the
			 date the Secretary publishes a notice of allotment under subsection (a)(1)(A)
			 for such unit, to the Secretary a statement under subsection (a) that indicates
			 an intention to hire at least 1 individual under this title for such fiscal
			 year, shall be made available to be reallotted by the Secretary for the fiscal
			 year immediately following such fiscal year, in accordance with the allotment
			 formula under section 102(b)(1).
					(2)StatesThe funds made available for allotment
			 under this title for a fiscal year for a State that does not submit, within 6
			 months after the date the Secretary publishes a notice of allotment under
			 subsection (a)(1)(A) for such State, shall be allotted by the Secretary to
			 units of general local government and community-based organizations located in
			 the nonentitlement area of the State to carry out the purposes of this title
			 for such fiscal year.
					105.Compliance with local laws and contracts;
			 recruitment requirements
				(a)Compliance with local laws and
			 contractsIn hiring
			 individuals for positions funded under this title, or using funds under this
			 title to continue to provide employee compensation for existing employees, a
			 unit of general local government or community-based organization shall comply
			 with all applicable Federal, State, and local laws, personnel policies and
			 regulations, and collective bargaining agreements, as if such individual was
			 hired, or such employee compensation was provided, without assistance under
			 this title.
				(b)Targeting recruitment effortsIn recruiting individuals for positions
			 funded under this title, a unit of general local government or community-based
			 organization shall target recruitment efforts with respect to individuals
			 who—
					(1)have been in receipt of unemployment
			 compensation for not less than 25 weeks;
					(2)have exhausted unemployment compensation
			 within the last 2 years;
					(3)are veterans; or
					(4)are unemployed individuals who are not
			 eligible to receive unemployment compensation because they do not have
			 sufficient wages to meet the minimum qualifications for such
			 compensation.
					(c)Bonus grants
					(1)In generalFrom the amounts made available under
			 paragraph (2), the Secretary may award grants to each unit of general local
			 government and each community-based organization where not less than 15 percent
			 of the individuals hired for a position under this Act for a fiscal year are
			 individuals described in subsection (b).
					(2)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated $100,000,000 to carry out this subsection for
			 each fiscal year.
					106.Employment status and compensation
				(a)Employee statusAn individual hired for a position funded
			 under this title shall—
					(1)be considered an employee of the unit of
			 general local government, or community-based organization, by which such
			 individual was hired; and
					(2)receive the same employee compensation,
			 have the same rights and responsibilities and job classifications, and be
			 subject to the same job standards, employer policies, and collective bargaining
			 agreements as if such individual was hired without assistance under this
			 title.
					(b)Limit on number of executive,
			 administrative, or professional positions
					(1)UnitsOf the total number of positions funded
			 under this title for a fiscal year for each unit of general local government
			 and each community-based organization—
						(A)not more than 20 percent shall be in a bona
			 fide executive, administrative, or professional capacity; and
						(B)not less than 80 percent may not be in a
			 bona fide executive, administrative, or professional capacity.
						(2)DefinitionsIn this subsection, the term bona
			 fide executive, administrative, or professional capacity means that
			 capacity within the meaning given the term under section 13(a)(1) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 213(a)(1)).
					(c)Total Amount of CompensationFor each fiscal year for which funds are
			 available to carry out this title, each unit of general local government and
			 each community-based organization that receives funds under this title for such
			 fiscal year shall use such funds to provide an amount equal to the total amount
			 of employee compensation for individuals hired under this title.
				(d)Limit on period of employmentNotwithstanding any agreement or other
			 provision of law (other than those provisions of law pertaining to civil rights
			 in employment), a unit of general local government or community-based
			 organization shall not be obligated to employ the individuals hired under this
			 title or retain the positions filled by such individuals beyond the period for
			 which the unit or organization receives funding under this title.
				107.Nondisplacement
				(a)Nondisplacement of existing
			 employees
					(1)In generalExcept as provided under sections
			 102(c)(2)(A)(i) and 103(a)(2), a unit of general local government or
			 community-based organization may not employ an individual for a position funded
			 under this title, if—
						(A)employing such individual will result in
			 the layoff or partial displacement (such as a reduction in hours, wages, or
			 employee benefits) of an existing employee of the unit or organization;
			 or
						(B)such individual will perform the same or
			 substantially similar work that had previously been performed by an employee of
			 the unit or organization who—
							(i)has been laid off or partially displaced
			 (as such term is described in subparagraph (A)); and
							(ii)has not been offered by the unit or
			 organization, to be restored to the position the employee had immediately prior
			 to being laid off or partially displaced.
							(2)Elimination of positionFor the purposes of this subsection, a
			 position shall be considered to have been eliminated by a unit of general local
			 government or community-based organization if the position has remained
			 unfilled and the unit or organization has not sought to fill such position for
			 at least a period of 1 month.
					(3)Promotional opportunitiesAn individual may not be hired for a
			 position funded under this title in a manner that infringes upon the
			 promotional opportunities of an existing employee (as of the date of such
			 hiring) of a unit or organization receiving funding under this title.
					(b)Nondisplacement of local government
			 servicesA community-based
			 organization receiving funds under this title may not use such funds to provide
			 services or functions that are customarily provided by a unit of general local
			 government where such services or functions are provided by the
			 organization.
				108.Reporting requirements
				(a)In generalA unit of general local government that is
			 an entitlement community that receives funds under this title, and a State that
			 receives funds under this title for a unit of general local government located
			 in a nonentitlement area, or for a community-based organization that is
			 providing services in such an area, shall submit to the Secretary a report that
			 includes such information as the Secretary may require. That information may
			 include information concerning characteristics of individuals employed under
			 this title, services received by the individuals, outcomes achieved, and other
			 performance and fiscal matters.
				(b)Posting of reportsUpon receiving the reports submitted under
			 subsection (a), the Secretary shall post such reports on a publicly accessible
			 Web site of the Department of Labor.
				109.Audits and evaluations by the
			 secretary
				(a)AuditsThe Secretary shall perform random,
			 periodic audits to determine compliance with this title.
				(b)Evaluations
					(1)SecretaryThe Secretary shall conduct an evaluation
			 of the program carried out under this title. The Secretary shall prepare and
			 submit to Congress a report containing the results of the evaluation.
					(2)RecipientsEach unit of general local government, and
			 each State, that is required to submit a report under section 108(a) shall
			 submit to the Secretary such information as the Secretary may determine to be
			 necessary to conduct such an evaluation.
					110.Dispute resolutions, Whistleblower hotline,
			 and Enforcement by the Secretary
				(a)Establishment of arbitration
			 procedure
					(1)In generalEach unit of general local government that
			 is an entitlement community and each State that receives funding under this
			 title shall agree to the arbitration procedure described in this subsection to
			 resolve disputes described in subsections (b) and (c).
					(2)Written grievances
						(A)In generalIf an employee (or an employee
			 representative) wishes to use the arbitration procedure described in this
			 subsection, such party shall file a written grievance within the time period
			 required under subsection (b) or (c), as applicable, simultaneously with the
			 chief executive officer of a unit or State involved in the dispute and the
			 Secretary.
						(B)In-person meetingNot later than 10 days after the date of
			 the filing of the grievance, the chief executive officer (or the designee of
			 the chief executive officer) shall have an in-person meeting with the party to
			 resolve the grievance.
						(3)Arbitration
						(A)SubmissionIf the grievance is not resolved within the
			 time period described in paragraph (2)(B), a party, by written notice to the
			 other party involved, may submit such grievance to binding arbitration before a
			 qualified arbitrator who is jointly selected and independent of the
			 parties.
						(B)Appointment by SecretaryIf the parties cannot agree on an
			 arbitrator within 5 days of submitting the grievance to binding arbitration
			 under subparagraph (A), 1 of the parties may submit a request to the Secretary
			 to appoint a qualified and independent arbitrator. The Secretary shall appoint
			 a qualified and independent arbitrator within 15 days after receiving the
			 request.
						(C)HearingUnless the parties mutually agree
			 otherwise, the arbitrator shall conduct a hearing on the grievance and issue a
			 decision not later than 30 days after the date such arbitrator is selected or
			 appointed.
						(D)Costs
							(i)In generalExcept as provided in clause (ii), the cost
			 of an arbitration proceeding shall be divided evenly between the parties to the
			 arbitration.
							(ii)ExceptionIf a grievant prevails under an arbitration
			 proceeding, the unit of general local government or State involved in the
			 dispute shall pay the cost of such proceeding, including attorneys’
			 fees.
							(b)Disputes concerning the allotment of
			 fundsIn the case where a
			 dispute arises as to whether a unit of general local government that is an
			 entitlement community or State has improperly requested funds for services or
			 functions to be provided by a community-based organization that are customarily
			 provided by the unit or, in the case of a State, by a unit located in the
			 nonentitlement area of the State where services or functions will be provided
			 by the organization, an employee or employee representative of the unit or
			 State may file a grievance under subsection (a) not later than 15 days after
			 public notice of an intent to submit a statement under section 104(a) is
			 published in accordance with paragraph (1)(C) of such section 104(a). Upon
			 receiving a copy of the grievance, the Secretary shall withhold the funds
			 subject to such grievance, unless and until the grievance is resolved under
			 subsection (a), by the parties or an arbitrator in favor of providing such
			 funding.
				(c)All other disputes
					(1)In generalIn the case of a dispute not covered under
			 subsection (b) concerning compliance with the requirements of this title by a
			 unit of general local government that is an entitlement community, State, or
			 community-based organization receiving funds under this title, an employee or
			 employee representative of the unit or State may file a grievance under
			 subsection (a) not later than 90 days after the dispute arises. In such cases,
			 an arbitrator may award such remedies as are necessary to make the grievant
			 whole, including the reinstatement of a displaced employee or the payment of
			 back wages, and may submit recommendations to the Secretary to ensure further
			 compliance with the requirements of this title, including recommendations to
			 suspend or terminate funding, or to require the repayment of funds received
			 under this title during any period of noncompliance.
					(2)Existing grievance proceduresA party to a dispute described in paragraph
			 (1) may use the existing grievance procedure of a unit or State involved in
			 such dispute, or the arbitration procedure described in this subsection, to
			 resolve such dispute.
					(d)Party definedFor purposes of subsections (a), (b), and
			 (c), the term party means an employee, employee representative,
			 unit of general local government, or State, involved in a dispute described in
			 subsection (b) or (c).
				(e)Whistleblower Hotline; Enforcement by the
			 Secretary
					(1)Whistleblower hotlineThe Secretary shall post on a publicly
			 accessible Internet Web site of the Department of Labor the contact information
			 for reporting noncompliance with this title by a State, unit of general local
			 government, community-based organization, or individual receiving funding under
			 this title.
					(2)Enforcement by the Secretary
						(A)In generalIf the Secretary receives a complaint
			 alleging noncompliance with this title, the Secretary may conduct an
			 investigation and after notice and an opportunity for a hearing, may order such
			 remedies as the Secretary determines appropriate, including—
							(i)withholding further funds under this title
			 to a noncompliant entity;
							(ii)requiring the entity to make an injured
			 party whole; or
							(iii)requiring the entity to repay to the
			 Secretary any funds received under this title during any period of
			 noncompliance.
							(B)DefinitionFor purposes of this paragraph, the term
			 entity means State, unit of general local government,
			 community-based organization, or individual.
						(C)Recommendation by an
			 arbitratorA remedy described
			 in subparagraph (A) may also be ordered by the Secretary upon recommendation by
			 an arbitrator appointed or selected under this section.
						111.Authorization of
			 appropriationsThere are
			 authorized to be appropriated and there are appropriated, out of any money in
			 the Treasury not otherwise appropriated, such amounts as may be necessary to
			 carry out this title for each fiscal year.
			112.DefinitionsIn this title:
				(1)In generalThe terms city, extent
			 of poverty, metropolitan city, urban county,
			 nonentitlement area, population, and
			 State have the meanings given the terms in section 102 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5302).
				(2)BenefitsThe term benefits has the
			 meaning given the term employment benefits in section 101 of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2611).
				(3)Community-based organizationThe term community-based
			 organization means a private nonprofit organization that—
					(A)is representative of a community within a
			 unit of general local government or a significant segment of the community;
			 and
					(B)has demonstrated expertise and
			 effectiveness in providing services or functions to the community not
			 customarily provided by the unit.
					(4)Employee compensationThe term employee compensation
			 includes wages and benefits.
				(5)Entitlement communitiesThe term entitlement
			 communities includes metropolitan cities and urban counties.
				(6)Indian TribeThe term Indian tribe has the
			 meaning given the term in section 4(e) of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b(e)).
				(7)SecretaryThe term Secretary means the
			 Secretary of Labor.
				(8)Supportive servicesThe term supportive services
			 means services such as transportation and child care that are necessary to
			 enable an individual to be employed in a position funded under this
			 title.
				(9)Unemployed individualThe term unemployed individual
			 has the meaning given such term in section 101 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801).
				(10)Unit of general local
			 governmentThe term
			 unit of general local government means—
					(A)any city, county, town, township, parish,
			 village, or other general purpose political subdivision of a State;
					(B)Guam, the Northern Mariana Islands, the
			 United States Virgin Islands, and American Samoa, or a general purpose
			 political subdivision thereof;
					(C)a combination of the political subdivisions
			 described in subparagraph (A) or (B) that is recognized by the Secretary;
			 and
					(D)the District of Columbia.
					(11)VeteranThe term veteran has the
			 meaning given such term in section 101 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801).
				(12)WageThe term wage has the meaning
			 given such term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203).
				IIEducation Jobs
			201.Authorization and appropriations for
			 Education Jobs FundThere is
			 authorized to be appropriated, and there is appropriated, from any amounts in
			 the treasury not otherwise appropriated, $23,000,000,000 for the necessary
			 expenses of an Education Jobs Fund for fiscal year 2011. Such appropriated
			 amount shall remain available for obligation through September 30, 2012. The
			 Education Jobs Fund shall be administered by the Secretary of Education under
			 the terms and conditions of sections 14001 through 14013 of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5), except as
			 follows:
				(1)Allocation to bureau of indian
			 affairsFrom the amount
			 appropriated to carry out this title, the Secretary of Education shall first
			 allocate not more than 0.5 percent to the Secretary of the Interior for schools
			 operated or funded by the Bureau of Indian Affairs on the basis of their
			 respective needs for activities consistent with this title under such terms and
			 conditions as the Secretary of Education may determine.
				(2)Allocations to states and outlying
			 areasFrom the amount
			 appropriated to carry out this title and not allocated under paragraph (1), the
			 Secretary of Education shall make allocations to States and outlying areas
			 under subsections (a) and (d) of section 14001 of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5).
				(3)ReservationWith respect to funds appropriated to carry
			 out this title, a State that receives an allocation may reserve not more than 5
			 percent for—
					(A)the administrative costs of carrying out
			 its responsibilities with respect to those funds, provided the State reserves
			 not more than 1 percent of its total allocation for those costs; and
					(B)retaining or creating positions in the
			 State educational agency or the State agency for higher education, and other
			 State agency positions related to the administration or support of early
			 childhood, elementary, secondary, or postsecondary education.
					(4)Awards to local educational agencies and
			 public institutions of higher education
					(A)In generalExcept as provided in paragraph (3), an
			 allocation of funds provided under this title to a State under section 14001(d)
			 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), shall be used only for awards to local educational agencies and public
			 institutions of higher education for the support of elementary, secondary, and
			 postsecondary education. The Governor shall determine how the funds
			 appropriated under this title are allocated for elementary and secondary
			 education and for public institutions of higher education. In making the
			 determination in the preceding sentence, the Governor shall allocate funds
			 among the categories of elementary and secondary education and public
			 institutions of higher education generally in proportion to any reductions in
			 State funds for such categories.
					(B)DistributionFunds provided under this title used to
			 support elementary and secondary education as described in subparagraph (A)
			 shall be distributed through the State’s primary elementary and secondary
			 funding formula.
					(C)NonapplicabilitySubsections (a) and (b) of section 14002 of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) shall not apply to this paragraph.
					(5)Requirement to use funds to retain or
			 create education jobsNotwithstanding sections 14003(a) and
			 14004(a) of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), funds provided under this title may be used only for
			 compensation and benefits and other expenses, such as support services,
			 necessary to retain existing employees, for activities defined in section
			 101(31) of the Workforce Investment Act of 1998 (29 U.S.C. 2801(31)), and to
			 hire new employees in order to provide early childhood, elementary, secondary,
			 or postsecondary educational and related services or for modernization,
			 renovation, and repair of public school facilities and facilities of
			 institutions of higher education.
				(6)Prohibition on use of funds for rainy-day
			 funds or debt retirement
					(A)In generalExcept as provided in subparagraph (B), a
			 State that receives an allocation under this title may not use such funds,
			 directly or indirectly, to—
						(i)establish, restore, or supplement a
			 rainy-day fund;
						(ii)supplant State funds in a manner that has
			 the effect of establishing, restoring, or supplementing a rainy-day
			 fund;
						(iii)reduce or retire debt obligations incurred
			 by the State; or
						(iv)supplant State funds in a manner that has
			 the effect of reducing or retiring debt obligations incurred by the
			 State.
						(B)Balanced budgetA State may use funds provided under this
			 title to fund balances that are necessary to comply with any State requirement
			 to maintain a balanced budget.
					(7)Application considerationsIf, by a date set by the Secretary of
			 Education, a Governor has not submitted an approvable application under section
			 14005(a) of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), the Secretary of Education may provide for the distribution
			 of funds allocated under section 14001(d) of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), to another entity or
			 other entities in the State, under such terms and conditions as the Secretary
			 of Education may establish, provided that all terms and conditions that apply
			 to the appropriation under this title shall apply to such funds distributed to
			 such entity or entities.
				(8)Local educational agency
			 applicationSection 442 of
			 the General Education Provisions Act (20 U.S.C. 1232e) shall not apply to a
			 local educational agency that has previously submitted an application to the
			 State under title XIV of division A of the American Recovery and Reinvestment
			 Act of 2009 (Public Law 111–5). The assurances provided under that application
			 shall continue to apply to funds awarded under this title.
				(9)Maintenance of effortThe Secretary of Education shall not
			 allocate funds to a State under paragraph (1) unless the Governor of the State
			 provides an assurance to the Secretary of Education that the State will comply
			 with the following:
					(A)For fiscal year 2011, the State shall
			 comply with 1 of the following:
						(i)The State shall maintain State support for
			 elementary, secondary, and public higher education (not including support for
			 capital projects or research and development or tuition and fees paid by
			 students), in the aggregate, at the level of such support for fiscal year
			 2010.
						(ii)The State shall maintain State support for
			 elementary, secondary, and public higher education (not including support for
			 capital projects or research and development or tuition and fees paid by
			 students), in the aggregate, at a level that is not less than such support for
			 fiscal year 2006. In the case of a State that enacted a reduction to such
			 aggregate level of fiscal year 2011 State support for elementary, secondary,
			 and higher education after December 31, 2010, the State shall also maintain
			 State support for elementary, secondary, and public higher education for fiscal
			 year 2011 at a percentage of the total revenues available to the State that is
			 equal to or greater than the percentage provided for such purpose for fiscal
			 year 2011 prior to December 31, 2010.
						(B)For fiscal year 2012, the State shall
			 comply with 1 of the following:
						(i)The State shall maintain State support for
			 elementary, secondary, and public higher education (not including support for
			 capital projects or research and development or tuition and fees paid by
			 students), in the aggregate, at the level of such support for fiscal year
			 2010.
						(ii)The State shall maintain State support for
			 elementary, secondary, and public higher education (not including support for
			 capital projects or research and development or tuition and fees paid by
			 students), in the aggregate, at a percentage of the total revenues available to
			 the State that is equal to or greater than the percentage provided for such
			 purpose for fiscal year 2011.
						IIILaw Enforcement and Firefighter
			 Jobs
			301.Community oriented policing
			 services
				(a)AppropriationThere is appropriated, out of any money in
			 the Treasury not otherwise appropriated, for the fiscal year ending September
			 30, 2011 for the appropriations account appropriated under the heading
			 COMMUNITY
			 ORIENTED POLICING SERVICES under the heading
			 Office
			 of Justice Programs under the heading
			 Department of
			 Justice $1,179,000,000 for grants under section 1701
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd) for hiring and rehiring of additional career law enforcement officers
			 under part Q of such title, notwithstanding subsection (i) of such
			 section.
				(b)TransferOf the amount appropriated under subsection
			 (a), $2,950,000 shall be transferred to the appropriations account appropriated
			 under the heading SALARIES AND EXPENSES under the heading
			 State
			 and Local Law Enforcement Activities under the heading
			 Department of
			 Justice for management, administration, and oversight
			 of the grants made using the amount appropriated under subsection (a).
				302.Firefighter Assistance Grants
				(a)AppropriationThere is appropriated, out of any amounts
			 in the Treasury not otherwise appropriated, for the fiscal year ending
			 September 30, 2011, for the appropriations account appropriated under the
			 heading Firefighter Assistance Grants
			 under the heading Federal Emergency Management
			 Agency under the heading Department of Homeland
			 Security, $500,000,000 for necessary expenses for
			 programs authorized under section 34 of the Federal Fire Prevention and Control
			 Act of 1974 (15 U.S.C. 2229a).
				(b)Waiver for fiscal year 2011 of requirement
			 that grant amounts be used To increase number of firefightersThe requirement of section 34(a)(1)(A) of
			 such Act that grants shall be used to increase the number of firefighters in
			 fire departments shall not apply to grants under section 34 of such Act for
			 fiscal year 2011 and the Secretary of Homeland Security shall grant waivers
			 from the requirements of subsections (a)(1)(B), (c)(1), (c)(2), and (c)(4)(A)
			 of such section for such fiscal year.
				(c)Inapplicability for fiscal year 2011 of
			 limitations on portions of costs of hiring firefighters covered by
			 grantsSection 34(a)(1)(E) of
			 such Act shall not apply with respect to funds appropriated in this or any
			 other Act making appropriations for fiscal year 2011 for grants under section
			 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
			 2229a).
				(d)Awarding of grants within 120 days for
			 retention of firefightersThe
			 Secretary shall ensure that funds appropriated under this Act and any other Act
			 making appropriations for fiscal year 2011 for grants under such section 34
			 are—
					(1)used to award grants not later than 120
			 days after the date of the enactment of this Act; and
					(2)are used by fire departments for the
			 retention of firefighters.
					(e)Transfer of unused amountsThe Secretary may transfer any unused
			 amounts in the appropriations account appropriated under the heading
			 Firefighter Assistance Grants
			 under the heading Federal Emergency Management
			 Agency under the heading Department of Homeland
			 Security to make grants for programs authorized by
			 section 33 of such Act (15 U.S.C. 2229) after notification to the Committee on
			 Appropriations of the Senate and the Committee on Appropriations of the House
			 of Representatives.
				IVOn-the-job Training
			401.Department of labor; employment and
			 training administration; training and employment services
				(a)Additional amountThere is appropriated for fiscal year 2011,
			 for an additional amount for Training and Employment Services
			 for activities under the Workforce Investment Act of 1998 (referred to in this
			 section as the WIA), $500,000,000. That amount is appropriated
			 out of any money in the Treasury not otherwise appropriated. The amount shall
			 be available for obligation on the date of enactment of this Act.
				(b)On-the-Job trainingThe amount shall be used solely for
			 on-the-job training (as such term is defined in section 101(31) of the WIA (29
			 U.S.C. 2801(31)) and, in particular, $250,000,000 of such amount shall be used
			 for such on-the-job training for individuals who reside in a local area
			 that—
					(1)has a poverty rate of 12 percent or more
			 for each Public Use Microdata Area, as such terms are defined by the Bureau of
			 the Census, in such local area; or
					(2)has an unemployment rate that is 2 percent
			 higher than the national unemployment rate.
					
